                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JESS WILLIAM BOWMAN,

               Petitioner,               Civil No. 2:18-CV-11822
                                         HONORABLE GERSHWIN A. DRAIN
v.                                       UNITED STATES DISTRICT JUDGE

THOMAS WINN,

          Respondent.
___________________________/

     OPINION AND ORDER DENYING THE PETITION FOR A WRIT OF
     HABEAS CORPUS AND DECLINING TO ISSUE A CERTIFICATE OF
      APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

         Jess William Bowman, (“petitioner”), confined at the Saginaw Correctional

Facility in Freeland, Michigan, filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, in which he challenges his conviction for second-

degree murder, MCL 750.317, and possession of a firearm during the commission

of a felony (felony-firearm), MCL 750.227b. For the reasons that follow, the

petition for a writ of habeas corpus is DENIED.

                                    I. Background

         Petitioner was convicted following a jury trial in the St. Clair County Circuit

Court.     This Court recites verbatim the relevant facts regarding petitioner’s

conviction from the Michigan Court of Appeals’ opinion, which are presumed



                                            1
correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See, e.g., Wagner v.

Smith, 581 F.3d 410, 413 (6th Cir. 2009):

      This case arises out of the murder of Timothy Belisle in front of
      defendant’s mobile home. The dispute arose over glass that broke on
      the road in front of defendant’s mobile home when Belisle was moving
      an old refrigerator. Defendant’s girlfriend, Sarah Gelushia, and
      Belisle’s girlfriend, Jessica Thomas, were also present during the
      homicide. Defendant’s defense at trial was that he shot Belisle in self-
      defense or in defense of Gelushia.


People v. Bowman, No. 327596, 2016 WL 6127703, at *1 (Mich. Ct. App. Oct. 18,

2016).

      Petitioner’s conviction was affirmed on appeal. Id., lv. den. 500 Mich. 983,

893 N.W.2d 630 (2017).

      Petitioner seeks habeas relief on the following grounds:

      I.    The trial court erred in repeatedly excluding relevant evidence
            regarding Sarah Gelushia’s physical condition and her fear of
            injury at the hands of Tim Belisle and in doing so violated
            defendant’s right to present a defense.

      II.   Mr. Bowman was denied his Sixth Amendment right to a fair and
            impartial trial when the trial judge interfered with the
            presentation of evidence, questioned Mr. Bowman with hostility
            and incredulity, belittled defense counsel, and displayed bias
            through her tone and demeanor.




                                         2
                             II. Standard of Review

      28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for

habeas cases:

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim–

                     (1) resulted in a decision that was contrary to, or
                         involved an unreasonable application of, clearly
                         established Federal law, as determined by the
                         Supreme Court of the United States; or

                     (2) resulted in a decision that was based on an
                         unreasonable determination of the facts in light of
                         the evidence presented in the State court
                         proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme Court

on a question of law or if the state court decides a case differently than the Supreme

Court has on a set of materially indistinguishable facts. Williams v. Taylor, 529

U.S. 362, 405-06 (2000). An “unreasonable application” occurs when “a state court

decision unreasonably applies the law of [the Supreme Court] to the facts of a

prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ simply

because that court concludes in its independent judgment that the relevant state-

court decision applied clearly established federal law erroneously or incorrectly.”
                                          3
    Id. at 411. “A state court’s determination that a claim lacks merit precludes federal

    habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

    state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (citing

    Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). Therefore, to obtain habeas

    relief in federal court, a state prisoner is required to show that the state court’s

    rejection of his claim “was so lacking in justification that there was an error well

    understood and comprehended in existing law beyond any possibility for

    fairminded disagreement.” Id. at 103. A habeas petitioner should be denied relief

    as long as it is within the “realm of possibility” that fairminded jurists could find

    the state court decision to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149,

    1152 (2016).

         The Michigan Court of Appeals reviewed and rejected a portion of petitioner’s

judicial bias claim under a plain error standard because petitioner failed to preserve

a portion of his claim as a constitutional issue at the trial court level. AEDPA

deference still applies to any underlying plain-error analysis of a procedurally

defaulted claim. See Stewart v. Trierweiler, 867 F.3d 633, 638 (6th Cir. 2017); cert.

den. 138 S. Ct. 1998 (2018).1


1
 Respondent urges this Court to deny this portion of the claim on the ground that it is procedurally
defaulted because petitioner failed to object at trial. But procedural default is not a jurisdictional
bar to review of a habeas petition on the merits. See Trest v. Cain, 522 U.S. 87, 89 (1997). Indeed,
“federal courts are not required to address a procedural-default issue before deciding against the
petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th Cir. 2003) (citing Lambrix v.
Singletary, 520 U.S. 518, 525 (1997)). Here, petitioner’s unpreserved judicial bias claims are
                                                  4
                                         III. Discussion

       A. Claim # 1. The exclusion of evidence and right to present a defense

claim.

       Petitioner alleges that the trial court violated his right to present a defense by

excluding evidence pertaining to Sarah Gelusia’s physical condition and her fear of

injury at the hands of Tim Belisle.

       Just as an accused has the right to confront the prosecution’s witnesses for the

purpose of challenging their testimony, he also has the right to present his own

witnesses to establish a defense. This right is a fundamental element of the due

process of law. Washington v. Texas, 388 U.S. 14, 19 (1967); see also Crane v.

Kentucky, 476 U.S. 683, 690 (1986) (“Whether rooted directly in the Due Process

Clause of the Fourteenth Amendment, or in the Compulsory Process or

Confrontation clauses of the Sixth Amendment, the Constitution guarantees criminal

defendants ‘a meaningful opportunity to present a complete defense.’”) (internal

citations omitted). However, an accused in a criminal case does not have an

unfettered right to offer evidence that is incompetent, privileged, or otherwise

inadmissible under the standard rules of evidence. Montana v. Egelhoff, 518 U.S.



related to his preserved judicial bias claims. Because the same legal analysis applies to both the
preserved and unpreserved judicial bias claims, it would be easier to simply address the merits of
the unpreserved claims. See Lambrix, 520 U.S. at 525 (“Judicial economy might counsel giving
the [other] question priority, for example, if it were easily resolvable against the habeas petitioner,
whereas the procedural-bar issue involved complicated issues of state law.”).
                                                  5
37, 42 (1996). The Supreme Court, in fact, has indicated its “traditional reluctance

to impose constitutional constraints on ordinary evidentiary rulings by state trial

courts.” Crane, 476 U.S. at 689. Trial court judges have “wide latitude” to exclude

evidence that is repetitive, marginally relevant, or that poses a risk of harassment,

prejudice, or confusion of the issues. Id. at 689-90 (quoting Delaware v. Van

Arsdall, 475 U.S. 673, 679 (1986)).

      Moreover, under the standard of review for habeas cases as enunciated in §

2254(d)(1), it is not enough for a habeas petitioner to show that the state trial court’s

decision to exclude potentially helpful evidence to the defense was erroneous or

incorrect. Instead, a habeas petitioner must show that the state trial court’s decision

to exclude the evidence was “an objectively unreasonable application of clearly

established Supreme Court precedent.” See Rockwell v. Yukins, 341 F.3d 507, 511-

12 (6th Cir. 2003).

      Petitioner alleges the additional medical information pertaining to Gelushia’s

medical condition, and her feelings of a threat by Tim Belisle, were admissible to

support his defense of others claim. The Michigan Court of Appeals found that the

trial court reasonably limited the trial testimony of Gelushia as follows:

      Defendant challenges the trial court’s limitation of evidence regarding
      Gelushia’s preexisting neck injury, medical treatment, her allegedly
      fragile physical condition, and the exclusion of evidence concerning
      Gelushia’s purported fear of injury at the hands of Belisle. Defendant
      contends that this evidence was relevant to his claim that he was acting
      in self-defense or in defense of Gelushia when he shot Belisle. In
                                           6
Michigan, the right to use deadly force in self-defense or in defense of
others is set forth in MCL 780.972(1), which states:

   (1) An individual who has not or is not engaged in the commission
   of a crime at the time he or she uses deadly force may use deadly
   force against another individual anywhere he or she has the legal
   right to be with no duty to retreat if either of the following applies:

   (a) The individual honestly and reasonably believes that the
   use of deadly force is necessary to prevent the imminent death
   of or imminent great bodily harm to himself or herself or to
   another individual.

   (b) The individual honestly and reasonably believes that the
   use of deadly force is necessary to prevent the imminent
   sexual assault of himself or herself or of another individual.

Therefore, a defendant must “have an honest and reasonable belief that
there is a danger of death, great bodily harm, or a sexual assault in order
to justify the use of deadly force.” People v. Guajardo, 300 Mich.App
26, 35–36; 832 NW2d 409 (2013). The reasonableness of a defendant’s
belief “depends on what an ordinarily prudent and intelligent person
would do on the basis of the perceptions of the actor.” People v.
Orlewicz, 293 Mich.App 96, 102; 809 NW2d 194 (2011).

In the present case, the trial court’s exclusion of evidence concerning
Gelushia’s state of mind fell within the range of principled outcomes.
Defendant’s self-defense or defense-of-others claim turned on whether
he, not Gelushia, had an honest and reasonable belief that there was a
danger of death or great bodily harm. Testimony concerning Gelushia’s
supposed feelings would have confused the issue for the jury. The trial
court did allow Gelushia to testify about Belisle’s statements and
behavior. For example, Gelushia testified that Belisle told her to “shut
the f––– up[;]” that Belisle seemed angry and upset; and that, during
his argument with defendant, Belisle got out of his truck, slammed the
door, and came running around the front of the truck in a rage, reaching
the right front corner of the truck near where Gelushia and defendant
were standing. Gelushia testified that defendant then stepped in front of
Gelushia and moved toward the front of the truck. Therefore, although
the trial court excluded testimony concerning Gelushia’s
                                    7
      purported feelings, the court allowed Gelushia to testify about Belisle’s
      alleged aggressive actions. Gelushia’s testimony concerning Belisle’s
      conduct was relevant to the defense theory of self-defense or defense
      of others. In addition, defendant testified about why he believed deadly
      force was necessary in light of his own perceptions.

      The trial court also did not err in limiting Gelushia’s testimony
      concerning her preexisting neck injuries and medical treatment.
      Defendant’s theory was that Gelushia’s neck injuries made her fragile,
      thereby supporting the reasonableness or honesty of defendant’s
      perception that deadly force was justified to protect her from Belisle.
      Some evidence of Gelushia’s physical condition was presented to the
      jury. Notably, the trial court allowed testimony concerning Gelushia’s
      neck injuries and physical condition. Specifically, Gelushia testified
      that she had three neck surgeries before this incident because of a
      herniated disk, and that she had metal plates in her neck. Gelushia
      explained that because of these prior injuries, she could not physically
      have turned and run away during this incident. Gelushia further testified
      that defendant knew about her neck surgeries, went to the hospital with
      her, and aided in her recovery. Gelushia testified that she discussed her
      neck injuries with defendant, and that defendant knew about the metal
      in her neck and about her multiple surgeries when the incident in this
      case occurred. It was only after Gelushia testified to all of these facts
      that the trial court ruled further testimony on her medical treatment
      would be redundant. Regardless, defendant further testified about
      Gelushia’s physical condition. Defendant explained his awareness of
      Gelushia’s injuries, surgeries, and disability, all of which he knew about
      on the date of the homicide. Defendant said that if Gelushia “gets hit or
      falls down and hits her head it can kill her.” The trial court did not abuse
      its discretion in limiting additional testimony regarding Gelishia’s
      physical condition, nor did its limitation deprive the defendant of his
      defense that he had a reason based perception that Gelushia faced
      imminent grave physical harm.

People v. Bowman, 2016 WL 6127703, at *2–3.

      Because further testimony pertaining to Gelushia’s physical condition would

have been redundant to the extensive testimony already provided, the exclusion of


                                           8
this additional testimony did not violate petitioner’s right to present a defense. There

was ample evidence offered in support of petitioner’s self-defense or defense of

others claim. The additional testimony would have been cumulative of other

evidence that petitioner had acted in self-defense or defense of others, and thus, the

Michigan Court of Appeals’ determination that the exclusion of this evidence did

not violate petitioner’s right to present a defense was not an unreasonable application

of clearly established law, such as to entitle petitioner to relief. See Blanton v. Elo,

186 F.3d 712, 715-16 (6th Cir. 1999).

      Petitioner also claims that evidence of Gelushia’s feelings should have been

admissible to show that Gelushia was in fear of her life. But as the Michigan Court

of Appeals correctly explained, “Defendant’s self-defense or defense-of-others

claim turned on whether he, not Gelushia, had an honest and reasonable belief that

there was a danger of death or great bodily harm.” Further, the court found that the

“Testimony concerning Gelushia’s supposed feelings would have confused the issue

for the jury.” People v. Bowman, 2016 WL 6127703, at *3. This conclusion did not

involve an unreasonable application of clearly established law, especially

considering the evidence was only remotely relevant, if at all, to petitioner’s self-

defense or defense of others claim. See Farley v. Lafler, 193 F. App’x 543, 546 (6th

Cir. 2006).




                                           9
      Finally, even if the trial court judge did err in excluding the additional

testimony pertaining to Gelushia’s physical condition and/or her feelings pertaining

to the fear of being injured, any error was harmless. In Brecht v. Abrahamson, 507

U.S. 619, 637 (1993), the U.S. Supreme Court held that for purposes of determining

whether federal habeas relief must be granted to a state prisoner on the ground of

federal constitutional error, the appropriate harmless error standard to apply is

whether the error had a substantial and injurious effect or influence in determining

the jury’s verdict. Here, petitioner fails to demonstrate such an effect.

      To constitute lawful self-defense under Michigan law, the evidence must

show that: (1) the defendant honestly and reasonably believed that he was in danger;

(2) the danger feared was death or serious bodily harm or imminent forcible sexual

penetration; (3) the action taken appeared at the time to be immediately necessary;

and (4) the defendant was not the initial aggressor. See Johnigan v. Elo, 207 F. Supp.

2d 599, 608-09 (E.D. Mich. 2002) (citing People v. Barker, 437 Mich. 161, 165, 468

N.W.2d 492 (1991); People v. Kemp, 202 Mich. App. 318, 322, 508 N.W.2d 184

(1993); People v. Deason, 148 Mich. App. 27, 31, 384 N.W.2d 72 (1985)).

Importantly, a defendant is not entitled to use any more force than is necessary to

defend himself. Id. at 609 (citing Kemp, 202 Mich. App. at 322). “The law of self-

defense is based on necessity, and a killing or use of potentially lethal force will be

condoned only when the killing or use of potentially lethal force was the only escape


                                          10
from death, serious bodily harm, or imminent forcible sexual penetration under the

circumstances.” Id. (internal citation omitted). In Michigan, the right to act in self-

defense includes the right to defend another person. Id. (citing People v. Curtis, 52

Mich. 616, 622, 18 N.W.2d 385 (1884); People v. Wright, 25 Mich. App. 499, 503,

181 N.W.2d 649 (1970)).

      The evidence in this case suggests that petitioner intended to physically harm

the victim, even before their fatal encounter, thereby cutting against his self-defense

claim. Indeed, dispatch officer Shane Pruitt testified that when he received a call

from petitioner on the night of the murder, petitioner appeared irate and “said

something to the extent, well, you need to get fucking security over here before I

beat this guy’s ass, have him cleanup his mess.” (T. 2/4/2015, pp. 360-364). The

evidence also suggests that petitioner used more force than was necessary to combat

the victim. Security officer Walter Emerick testified that when he arrived at

petitioner’s residence, he observed a person lying in the street in front of a pickup

truck. Emerick described petitioner as agitated and excited. When Emerick asked

petitioner what had happened, he replied, “I thought the guy, the guy was coming at

me, I thought he was going to hit me so I shot him.” Emerick reiterated, “You shot

him?” And Petitioner said, “Yeah, he, I thought he was going to attack me.” Id. at

377-378. The jury also heard from the victim’s girlfriend, Jessica Thomas, who

testified that the victim was unarmed. Id. at 444. Further, that after petitioner shot


                                          11
the victim, petitioner said, “it was no biggy.” Id. This attitude was corroborated by

several other witnesses, who testified that petitioner stated, somebody should “call

911” and get this “piece of shit” or “mother fucker” from in front of my house. (T.

2/5/2015, pp. 569, 593, 644).

      Considering that petitioner appeared irate and willing to physically harm the

victim, even before their fatal encounter, and the fact that the victim was unarmed,

a reasonable jury could have concluded that petitioner’s actions were inconsistent

with someone acting in self-defense, even with the additional evidence that the state

trial court excluded. Accordingly, excluding the evidence of Gelushia’s fear of

physical injury, and the additional testimony pertaining to Gelushia’s frail physical

condition, did not have a substantial or injurious effect on petitioner’s case, such as

to entitle him to habeas relief. See Fleming v. Metrish, 556 F.3d 520, 536-37 (6th

Cir. 2009). Petitioner’s first claim for relief is therefore denied.2


2
  To the extent petitioner challenges the trial court’s decision to exclude certain
impeachment evidence against Jessica Thomas, this claim also fails. In his direct
appeal, petitioner argued that he should have been allowed to impeach Thomas with
a prior inconsistent statement to a police detective. The statement was in regard to
whether Gelushia should have felt threatened by the victim. The Michigan Court of
Appeals found no error, suggesting the impeachment evidence pertained to a
collateral matter, and thus, was inadmissible. The court stressed that petitioner’s
self-defense claim turned on whether he had an honest and reasonable belief that
deadly force was justified. Hence, the court held, “[w]hat Thomas believed about
what Gelushia should or could have felt thus did not relate to the substantive issues
or concern a matter closely bearing on defendant’s guilt or innocence or evidence
bias against Gelushia or the defendant.” Borman, 2016 WL 6127703, at *3. In
addition, the Court of Appeals found that the evidence was inadmissible under MRE
                                           12
      B. Claim # 2. The Judicial bias claim.

      Petitioner alleges that the trial court judge exhibited bias against him by

excluding testimony, claiming it relied on hearsay; by demonstrating impatience and

hostility while telling Gelushia to “answer the question”; by telling trial counsel to

“move on” during opening statement and while questioning a witness; by making

objections from the bench; and by stopping trial counsel’s closing argument when it

exceeded the agreed-upon 30 minute time limit.

      The Due Process Clause of the Fourteenth Amendment requires a fair trial in

a fair tribunal before a judge with no actual bias against the defendant or an interest

in the outcome of the case. See Bracy v. Gramley, 520 U.S. 899, 904-05 (1997). The

right to an impartial judge is a right whose deprivation a state prisoner may complain

of in a federal habeas corpus proceeding. Tyson v. Trigg, 50 F.3d 436, 438 (7th Cir.

1995) (citing to Turner v. Ohio, 273 U.S. 510, 523 (1927); In Re Murchison, 349

U.S. 133 (1955)). Trial judges have a wide latitude in conducting trials, but they

must preserve an attitude of impartiality and scrupulously avoid giving the jury the


403, given the risk of confusing the issues by injecting considerations of the feelings
of persons other than defendant. Petitioner fails to demonstrate that this decision
involved an unreasonable application of clearly established law. See Crane, 476
U.S. at 689-90. Moreover, as the Court of Appeals concluded, Thomas’ credibility
as a witness had already been challenged in other ways. Therefore, “it is far from
clear that additional impeachment evidence regarding whether Thomas made a
statement about whether Gelushia could or should have felt threatened would likely
have made a difference in the jury’s ultimate assessment of Thomas’s credibility.”
Borman, 2016 WL 6127703, at *4.
                                          13
impression that the judge believes that the defendant is guilty. Harrington v. State

of Iowa, 109 F.3d 1275, 1280 (8th Cir. 1997); Brown v. Palmer, 358 F. Supp. 2d

648, 657 (E.D. Mich. 2005).

      In reviewing an allegation of judicial misconduct in a habeas corpus petition,

a federal court must ask itself whether the state trial judge’s behavior rendered the

trial so fundamentally unfair as to violate federal due process. Duckett v. Godinez,

67 F.3d 734, 740 (9th Cir. 1995); Brown, 358 F. Supp. 2d at 657. To support an

allegation of bias by a state trial judge in order to obtain habeas relief, a habeas

petitioner must factually demonstrate that during the trial, the judge assumed an

attitude which went further than an expression of his or her personal opinion and

impressed the jury as being more than an impartial observer. Brinlee v. Crisp, 608

F.2d 839, 852-53 (10th Cir. 1979); Brown, 358 F. Supp. 2d at 657. A trial judge’s

intervention in the conduct of a criminal trial would have to reach a significant extent

and be adverse to the defendant to a significant degree before habeas relief could be

granted. McBee v. Grant, 763 F.2d 811, 818 (6th Cir. 1985); Brown, 358 F. Supp.

2d at 657.     The Supreme Court has ruled that “expressions of impatience,

dissatisfaction, annoyance, and even anger” do not establish judicial bias or

misconduct. Liteky v. United States, 510 U.S. 540, 555-56 (1994). “A judge’s

ordinary efforts at courtroom administration—even a stern and short-tempered

judge’s ordinary efforts at courtroom administration—remain immune.” Id.


                                          14
      Importantly, the pertinent question on habeas review is not whether the

judge’s questions or comments might constitute reversible error if the conviction

was being reviewed on direct review, but whether the state appellate court’s rejection

of the judicial misconduct claim was a reasonable or unreasonable application of

clearly established federal law. See Allen v. Hawley, 74 F. App’x 457, 460-61 (6th

Cir. 2003).

      In the present case, the Michigan Court of Appeals found petitioner’s

challenge to the trial court’s hearsay ruling waived, because he did not raise his

challenge in his statement of questions presented to the court. People v. Bowman,

2016 WL 6127703, at *9. Moreover, the court found that trial counsel acquiesced

in the underlying hearsay ruling. Id. With respect to the alleged inappropriate

questions and remarks by the trial judge in connection with this hearsay information,

the court found them to be isolated and simply an expression of “frustration that

defendant seemed to be avoiding a direct answer of the court’s precise question

regarding the basis of defendant’s knowledge, which was pertinent to the court’s

earlier evidentiary ruling.” Id. at *10. The alleged inappropriate remark to Gelushia

to “answer the question” was likewise made in response to answers given by

Gelushia that appeared to suggest that she was being “evasive or untruthful.” Id. at

*11. The Michigan Court of Appeals also rejected petitioner’s other complaints as

to the trial judge’s remarks to “move on” and objections from the bench, because


                                         15
trial counsel had previously acquiesced in the limitations the judge was then

imposing and because petitioner did not provide any support for his arguments. Id.

at 7, 11. Petitioner fails to demonstrate that the Michigan Court of Appeals’ decision

was based on unreasonable application of clearly established law.

      In addition, Petitioner argued that it was improper for the trial judge to rebuke

trial counsel when he went three (3) minutes beyond the agreed-upon 30-minute time

limit for closing argument. Although petitioner claims that the trial court judge

belittled defense counsel by curtailing his closing argument when it went beyond the

agreed-upon time limit, the Michigan Court of Appeals indicated that the judge’s

frustration with trial counsel’s behavior was not explicitly expressed until after the

jury was excused following closing argument:

      Later, after the jury was excused following the conclusion of closing
      arguments, the trial court made the following comment:

      Wait for the door to close and I’d like to say something.

      Mr. Damman, I have had [sic] never before had a lawyer treat me with
      the level of disrespect with which you treated me when I told you your
      time had elapsed. I’m the one who keeps the time. It is my time that
      rules. At this particular moment I am inclined to sanction you for your
      behavior. Throughout this trial you have been telling me what to do. I
      don’t appreciate it. So, I would, I’m going to think about whether I’m
      going to do anything about this, but never, never have I had a lawyer
      behave that way toward me, and certainly not in front of a jury. Frankly,
      you should be ashamed of yourself. And I’ll leave it at that. See you
      back                    in                ten                    minutes.




                                          16
Id. at *12. Any expression of impatience and/or frustration with defense counsel in

front of the jury was limited to defense counsel’s repetitive questioning and

disregard for the court’s evidentiary rulings; thus, the judge’s conduct was not

prejudicial, such as to deprive petitioner of a fair trial. See Todd v. Stegal, 40 F.

App’x 25, 27 (6th Cir. 2002).

      In this case, the trial court judge’s reprimands “were not out of line, nor were

they substantially adverse to the [petitioner] himself. There is no showing that the

trial judge ever intimated [her] opinion on the merits of the case.” Id. When viewing

the record in its entirety, the judge’s conduct throughout the course of the trial did

not display the type of “‘deep-seated favoritism or antagonism’ that would ‘leave [a

reviewing court] with an abiding impression that the trial judge permitted [herself]

to become personally embroiled with [defense counsel]’ so as to constitute a Due

Process violation.” Gordon v. Lafler, 710 F. App’x 654, 664 (6th Cir. 2017), cert.

denied, No. 17-1404, 2019 WL 113079 (U.S. Jan. 7, 2019) (citing Liteky, 510 U.S.

at 555). Moreover, any prejudice was also cured by the fact that the judge instructed

the jury that her rulings were not evidence, and further advised the jurors that if they

believed she had an opinion about how they should decide the case, that they should

disregard that opinion and that they were the only judges of the facts. (T. 2/6/15, p.

890); see Todd v. Stegal, 40 F. App’x at 28.




                                          17
      Finally, petitioner points to unfavorable rulings by the judge in support of his

judicial bias claim. But the Supreme Court has indicated that “judicial rulings alone

almost never constitute a valid basis for a bias or partiality motion.” Liteky, 510 U.S.

at 555.    “In and of themselves (i.e., apart from surrounding comments or

accompanying opinion), they cannot possibly show reliance upon an extrajudicial

source; and can only in the rarest circumstances evidence the degree of favoritism

or antagonism required . . . when no extrajudicial source is involved.” Id. For that

reason, and those articulated throughout this opinion, petitioner is not entitled to

relief on his judicial bias claim.



                                     IV. Conclusion

      The Court will deny the petition for a writ of habeas corpus. The Court will

also deny a certificate of appealability.       In order to obtain a certificate of

appealability, a prisoner must make a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the

applicant is required to show that reasonable jurists could debate whether, or agree

that, the petition should have been resolved in a different manner, or that the issues

presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a habeas

petitioner’s constitutional claims on the merits, the petitioner must demonstrate that


                                           18
reasonable jurists would find the district court’s assessment of the constitutional

claims to be debatable or wrong. Id. at 484. “The district court must issue or deny

a certificate of appealability when it enters a final order adverse to the applicant.”

Rules Governing § 2254 Cases, Rule 11(a).

      For the reasons stated in this opinion, the Court will deny petitioner a

certificate of appealability, because reasonable jurists would not find this Court’s

assessment of petitioner’s claims to be debatable or wrong. Johnson v. Smith, 219

F. Supp. 2d 871, 885 (E.D. Mich. 2002).

The Court will also deny petitioner leave to appeal in forma pauperis, because the

appeal would be frivolous. Allen v. Stovall, 156 F. Supp. 2d 791, 798 (E.D. Mich.

2001).

                                    V. ORDER

      Based upon the foregoing, IT IS ORDERED that the petition for a writ of
habeas corpus

is DENIED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

    IT IS FURTHER ORDERED that leave to appeal in forma pauperis is
DENIED.



Dated:       May 3, 2019
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge
                                          19
                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, May 3, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        20
